DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Dubey et al (10,950,021) in view of Ulbricht et al (10,832,487).

Regarding claim 1 Dubey discloses,
 	Accessing a photorealistic image of a room (note col. 3 lines 31-45 and col. 6 lines 7-23, examiner interprets content image as photorealistic image of a room, and fig. 3 and col. 9 lines 42-60, lines cite process of photorealistic image stylization); 
  	Generating at least one segmentation mask that identifies real objects included in the photorealistic image (note col. 11 lines 25-27, lines cite content image using segmentation mask as object identified and transferred); 
 	Generating geometric surface information for the photorealistic image (note col. 11 lines 67- col. 12 lines 5, examiner interprets extracting boundaries and surface in a content image as generating surface information of photorealistic image); 
 	Providing at least one segmentation mask, the dense depthmap, and the geometric surface information to an end user application executed by a user device (note fig. 76 and col. 19 lines 35-47, GUI enables interaction with design-based platform to implement disclosure of Dubey, at least one segmentation mask and geometric surface information).  Dubey does not clearly disclose generating a dense depthmap that includes depth estimates for each pixel of the photorealistic image. Ulbricht discloses Generating a dense depthmap that includes depth estimates for each pixel of the photorealistic image (note col. 11 lines 50-62, cites generating dense depth map of images).  Dubey and Ulbricht are combinable because they are from the same field of endeavor.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include generating a dense depthmap that includes depth estimates for each pixel of the photorealistic image in the system of Dubey as evidenced by Ulbricht.  The suggestion/motivation for doing so would improve computer generated reality experience (note col. 3 lines 45-55).  It would have been obvious to combine Ulbricht with Dubey to obtain the invention as specified by claim 1.

Regarding claim 2 Dubey does not clearly discloses rendering at least one virtual object onto the photorealistic image by using the dense depthmap, at least one segmentation mask, and the geometric surface information. Ulbricht discloses rendering at least one virtual object onto the photorealistic image by using the dense depthmap, at least one segmentation mask, and the geometric surface information (note col. 5 lines 20-25, lines cite rendering virtual object).  Dubey and Ulbricht are combinable because they are from the same field of endeavor.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include rendering at least one virtual object onto the photorealistic image by using the dense depthmap, at least one segmentation mask, and the geometric surface information in the system of Dubey as evidenced by Ulbricht.  The suggestion/motivation for doing so would improve computer generated reality experience (note col. 3 lines 45-55).  It would have been obvious to combine Ulbricht with Dubey to obtain the invention as specified by claim 2.


Allowable Subject Matter
Claims 3-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter for dependent claims 3, 5, 8, 9 and 10.

Regarding claim 3 prior art could not be found for the features determining a depth of the virtual object pixel; determining a depth of an image pixel at the same location as the virtual object pixel; in response to a determination that the depth of the image pixel is greater than the depth of the virtual object pixel, displaying the virtual object pixel; and in response to a determination that the depth of the virtual object pixel is greater than the depth of the image object pixel, displaying the image pixel.  These features in combination with other features could not be found in the prior art.  Claims 4 and 6-7 depend on claim 3.  Therefore are also objected.

Regarding claim 5 prior art could not be found for the features determining a depth of the virtual object pixel; sampling the dense depthmap to generate depthmap samples; generating a triangular occlusion mesh; tesselating the triangular occlusion mesh, such that the depths of the pixels of the triangular mesh correspond to depths of the depthmap samples; registering the triangular occlusion mesh with a 3D graphics system of the user device as an invisible, z-occluding scene model; and using the graphics system to render the virtual objects with occlusion by the triangular occlusion mesh, wherein rendering the virtual objects with occlusion by the triangular occlusion mesh comprises: discarding occluded virtual object pixels, and compositing non- occluded virtual object pixels with the photorealistic image.  These features in combination with other features could not be found in the prior art.

Regarding claim 8 prior art could not be found for the features identifying edge pixels included in edges of real objects included in the photorealistic image, by using at least one generated segmentation mask; for at least one edge pixel, enhancing the depth for the pixel based on depths of other edge pixels included in the same edge; identifying planar surface pixels that are included in a planar surface identified by the generated geometric surface information; and for at least one planar surface pixel, adjusting the depth for the pixel based on depths of other planar surface pixels included in the same planar surface.  These features in combination with other features could not be found in the prior art.

Regarding claim 9, prior art could not be found for the features identifying placeability behavior of the virtual object; mapping two-dimensional user interface pointer coordinates to three- dimensional scene coordinates based on the placeability behavior of the virtual object and nearby scene geometry; determining a depth of the virtual object pixel; determining a depth of an image pixel at the same location as the virtual object pixel; in response to a determination that the depth of the image pixel is greater than the depth of the virtual object pixel, displaying the virtual object pixel; and in response to a determination that the depth of the virtual object pixel is greater than the depth of the image object pixel, performing placement processing for the virtual object pixel.  These features in combination with other features could not be found in the prior art.  

Regarding claim 10 prior art could not be found for the features receiving user selection information identifying selected portions of at least one real object to be removed from the photorealistic image; and for each pixel in the selected portions: estimating a new depth for the pixel and updating the dense depthmap to include the new depth, and determining a replacement color for the pixel and updating the photorealistic image to include the determined color.  These features in combination with other features could not be found in the prior art.  Claims 11-20 depend on claim 10.  Therefore are also objected.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY M DESIRE whose telephone number is (571)272-7449. The examiner can normally be reached Monday-Friday 6:30am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on 571-272-7882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





G.D.
July 15, 2022
/GREGORY M DESIRE/Primary Examiner, Art Unit 2664